Citation Nr: 0722536	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing in 
December 2006 with the undersigned.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.  At the time of the hearing, the veteran submitted 
additional evidence to be considered by the Board, including 
a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDINGS OF FACT

1.  The veteran is currently service-connected for chronic 
lumbosacral strain with degenerative disc disease and 
osteoarthritis, evaluated as 60 percent disabling.  This 
evaluation meets the schedular requirements for assignment of 
a total disability rating based on individual 
unemployability.

2.  The veteran's service connected disability is not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 C.F.R. 
§§ 3.340, 4.16(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-121.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for TDIU, any questions as to 
the appropriate effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service connected disability since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran contends that his spine disabilities render him 
unemployable, thus warranting a total disability rating 
(TDIU).  For the reasons that follow, the Board concludes 
that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2006).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual 
to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).
To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2006).  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 4.15 (2006).

The veteran is presently service-connected for chronic 
lumbosacral strain with degenerative disc disease and 
osteoarthritic changes, rated as 60 percent disabling.  Thus, 
he meets the minimum schedular requirements for a TDIU under 
38 C.F.R. § 4.16(a).  However, the evidence must still show 
that he is unable to pursue a substantially gainful 
occupation due to his service-connected disabilities.  The 
issue, therefore, is whether the veteran's service-connected 
disabilities alone prevent him from engaging in substantially 
gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The objective evidence as to the severity of the veteran's 
service-connected condition does not show that the condition 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against finding that the 
veteran's service-connected disability alone make him 
unemployable.  The majority of the medical evidence of record 
shows that his service-connected condition is not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

See Van Hoose, 4 Vet. App. at 363.

The veteran reported that he was last employed 19 years ago 
at a foundry.  He did not elaborate as to why he ceased to 
work at the foundry.  See VA examination reports, March and 
April 2005.  He also stated that approximately five years 
ago, he applied for a job and was turned down due to his back 
problems.  See Travel Board hearing transcript, December 
2006.  There is no corroborative evidence of this in the 
claims folder.  Additionally, the veteran stated that he was 
unable to perform a sedentary job because he could not be 
around people.  Id.  The Board notes that the veteran is only 
service-connected for his back disability, and there is no 
medical evidence that such disability prevents him from being 
around other people.

The veteran was sent for VA examination in March 2005 to 
assess the current state of his service connected disability 
and its impact on his employability.  The examination report 
did not address this question.  When re-examined in April 
2005, the examiner concluded that the veteran was not able to 
function in his past job in the foundry due to his pain spasm 
to all range of motion.  The veteran was limited with all 
ranges of motion and had some lateral curvature of the spine.  
The examiner also noted that the veteran suffered from mental 
conditions, depression, alcohol abuse and cocaine dependence 
that could affect his ability to function at a work place.  
The examiner did not state that the veteran was incapable of 
performing any occupation.  See VA examination report, April 
2005.  The Board notes that in determining entitlement to 
TDIU, nonservice connected disabilities cannot be considered.

In support of his claim, the veteran submitted an illegibly 
signed statement that noted the veteran could not work due to 
his service-connected disabilities.  In October 2006, the 
veteran submitted a statement from Charles F. Longer, M.D.  
Dr. Longer stated that the veteran was unable to work due to 
pain.  In both of these circumstances, Dr. Longer and the 
unnamed author failed to provide reasons and bases for these 
medical conclusions.  The Board observes that the Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Additionally, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no 
indication that either examiner had access to the veteran's 
claims folder and that the veteran's substantial medical 
history was considered in forming these conclusions.

Furthermore, private treatment records from Erlander in 
October 2006, included an x-ray report that found normal bony 
alignment, no compression deformity or bony fracture with 
mild facet joint hypertrophy present at L4-L5 and L5-S1 
bilaterally.  There was no indication that the veteran was 
seen with incapacitating episodes of back pain.  The majority 
of the treatment records associated with the veteran's claims 
folders dealt with non-service-connected conditions to 
include alcohol abuse.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The evidence does not show that the 
veteran's service-connected disability render him 
unemployable.  The Board is aware that the veteran's 
considerable non-service-connected physical and psychological 
disabilities may impact his employability, but these 
considerations are not to be used in evaluating entitlement 
to TDIU.  On his April 2005 VA examination, it was noted that 
he has peripheral neuropathy, peripheral vascular disease and 
alcohol and drug abuse.  Other evidence shows that he has 
schizophrenia which is productive of considerable impairment. 

Looking at the veteran's occupational history, it is clear 
that his service-connected back condition would prevent him 
from engaging in physically demanding work as in the past.  
However, he is functionally capable of performing other jobs.  
There is no medical opinion that he is physically incapable 
of performing sedentary work.  In this regard it is noted 
that the record has indicated that he completed 4 to 5 years 
of college, and majored in business.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

ORDER

Entitlement to a TDIU is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


